Citation Nr: 0813054	
Decision Date: 04/21/08    Archive Date: 05/01/08

DOCKET NO.  05-18 173	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for chronic diabetes 
mellitus.  

2.  Entitlement to service connection for chronic substance 
abuse to include alcohol dependence.  

3.  Entitlement to service connection for a chronic 
musculoskeletal disorder to include degenerative joint 
disease and injury residuals.  

4.  Entitlement to service connection for a chronic 
neurological disorder.

5.  Entitlement to service connection for a chronic 
respiratory disorder.  

6.  Entitlement to service connection for a chronic 
cardiovascular disorder.  

7.  Entitlement to service connection for a chronic 
gastrointestinal disorder.   

8.  Entitlement to service connection for a chronic 
nutritional deficiency disorder.  
9.  Entitlement to an effective date prior to February 6, 
1991, for the award of service connection for post-traumatic 
stress disorder.  


REPRESENTATION

Appellant represented by:	Darla J. Lilley, Attorney


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from April 1951 to February 
1953.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the 
Wichita, Kansas, Regional Office (RO) which denied both 
service connection for chronic substance abuse to include 
alcohol dependence, a chronic musculoskeletal disorder to 
include degenerative joint disease and injury residuals, a 
chronic neurological disorder, a chronic respiratory 
disorder, a chronic cardiovascular disorder, a chronic 
gastrointestinal disorder, and a chronic nutritional 
deficiency disorder and an effective date prior to February 
6, 1991, for the award of service connection for 
post-traumatic stress disorder (PTSD).  In April 2004, the RO 
denied service connection for chronic diabetes mellitus.  

The issues of service connection for chronic diabetes 
mellitus, chronic substance abuse to include alcohol 
dependence, a chronic musculoskeletal disorder to include 
degenerative joint disease and injury residuals, a chronic 
neurological disorder, a chronic respiratory disorder, a 
chronic cardiovascular disorder, a chronic gastrointestinal 
disorder, and a chronic nutritional deficiency disorder are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  The Department of Veterans Affairs (VA) 
will notify the veteran if further action is required on his 
part.  


FINDINGS OF FACT

1.  In July 1998, the Board denied an effective date prior to 
February 6, 1991, for the award of service connection for 
PSTD.  

2.  In August 2003, the veteran submitted a claim for an 
earlier effective date for the award of service connection 
for PTSD.  


CONCLUSION OF LAW

The veteran has failed to advance an allegation of fact or 
law upon which relief may be granted.  38 U.S.C.A. § 7105 
(d)(5) (West 2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
the VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to the VA's duty to notify and to assist do not 
apply to a claim if resolution of that claim is based on 
statutory interpretation, rather than consideration of the 
factual evidence.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001).

In the instant case, the facts are not in dispute.  
Resolution of the veteran's appeal is dependent on the 
Court's interpretation of the law and regulations pertaining 
to claims for VA benefits.  Therefore, because no reasonable 
possibility exists that would aid in substantiating the 
veteran's claim, any deficiencies of VCAA notice or 
assistance are rendered moot.  See 38 U.S.C.A. § 5103A; 
Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance 
with the VCAA is not required if no reasonable possibility 
exists that any notice or assistance would aid the appellant 
in substantiating the claim).  


II.  Earlier Effective Date

In July 1998, the Board denied an effective date prior to 
February 6, 1991, for the award of service connection for 
chronic PSTD.  The veteran subsequently appealed to the 
Court.  In April 1999, the Court dismissed the veteran's 
appeal for lack of jurisdiction.  

In October 2001, the RO determined that new and material 
evidence had not been received to reopen the veteran's claim 
of entitlement to an effective date prior to February 6, 
1991, for the award of service connection for PTSD.  In 
October 2001, the veteran was informed in writing of the 
adverse decision and his appellate rights.  He did not submit 
a timely notice of disagreement with the decision  

In August 2003, the veteran submitted a claim for an earlier 
effective date for the award of service connection for PTSD.  
The Court has held that there is no such claim as a "claim 
for an earlier effective date."  Rudd v. Nicholson, 20 
Vet.App. 296, 300 (2006).  As the veteran's request may not 
be reasonably construed as either an application to reopen a 
prior final claim or a claim of clear and unmistakable error 
in such a final claim, the Board finds no allegation of fact 
or law upon which relief may be granted.  Accordingly, the 
veteran's claim must be dismissed.  38 U.S.C.A. § 7105 (d)(5) 
(West 2002).  



ORDER

The issue of entitlement to an effective date prior to 
February 6, 1991, for the award of service connection for 
PTSD is dismissed.  


REMAND

The veteran asserts that he sustained chronic diabetes 
mellitus, chronic substance abuse to include alcohol 
dependence, a chronic musculoskeletal disorder to include 
degenerative joint disease and injury residuals, a chronic 
neurological disorder, a chronic respiratory disorder, a 
chronic cardiovascular disorder, a chronic gastrointestinal 
disorder, and a chronic nutritional deficiency disorder 
secondary to his service-connected PTSD.  In support of his 
claims, the veteran has submitted several medical articles 
which convey that PTSD may be etiologically related to the 
onset of several physical disabilities.  

The veteran has not been afforded a VA examination for 
compensation purposes which addresses the etiological 
relationship, if any between his service-connected PTSD and 
the claimed disorders.  The VA's duty to assist includes, in 
appropriate cases, the duty to conduct a thorough and 
contemporaneous medical examination which is accurate and 
fully descriptive.  Floyd v. Brown, 9 Vet. App. 88, 93 
(1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); 
Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  Therefore, 
the Board finds that further VA evaluation would be helpful 
in resolving the issues raised by the instant appeal.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2007); and the Court's holdings in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006) and Vazquez-Flores v. 
Peake, No. 05-0355 (U.S. Vet. App. 
January 30, 2008) are fully met.  

2.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the existence and 
etiology of any chronic diabetes 
mellitus, chronic substance abuse to 
include alcohol dependence, chronic 
musculoskeletal disorder to include 
degenerative joint disease and injury 
residuals, chronic neurological disorder, 
chronic respiratory disorder, chronic 
cardiovascular disorder, chronic 
gastrointestinal disorder, and chronic 
nutritional deficiency disorder, if any.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner or examiners should advance 
an opinion as to: 

a.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that diabetes mellitus had 
its onset during active service; is 
in any other way causally related to 
active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disability.  

b.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that the veteran's chronic 
substance abuse is proximately due 
to or been chronically worsened by 
his service-connected PTSD.  

c.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
musculoskeletal disorder had its 
onset during active service; is in 
any other way causally related to 
active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disability.  

d.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
neurological disorder had its onset 
during active service; is in any 
other way causally related to active 
service; and/or is etiologically 
related to and/or has increased in 
severity beyond its natural 
progression secondary to the 
veteran's service-connected 
disability.  

e.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
respiratory disorder had its onset 
during active service; is in any 
other way causally related to active 
service; and/or is etiologically 
related to and/or has increased in 
severity beyond its natural 
progression secondary to the 
veteran's service-connected 
disability.  

f.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
cardiovascular disorder had its 
onset during active service; is in 
any other way causally related to 
active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disability.  

g.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
gastrointestinal disorder had its 
onset during active service; is in 
any other way causally related to 
active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disability.  

h.  Whether it is more likely than 
not (i.e., probability greater than 
50 percent); at least as likely as 
not (i.e., probability of 50 
percent); or less likely than not 
(i.e., probability less than 50 
percent) that any identified chronic 
nutritional deficiency disorder had 
its onset during active service; is 
in any other way causally related to 
active service; and/or is 
etiologically related to and/or has 
increased in severity beyond its 
natural progression secondary to the 
veteran's service-connected 
disability.  

Send the claims folders to the examiner 
or examiners for review of pertinent 
documents therein.  The examination 
report should reflect that such a review 
was conducted.

3.  Then readjudicate the veteran's 
entitlement to service connection for 
chronic diabetes mellitus, chronic 
substance abuse to include alcohol 
dependence, a chronic musculoskeletal 
disorder to include degenerative joint 
disease and injury residuals, a chronic 
neurological disorder, a chronic 
respiratory disorder, a chronic 
cardiovascular disorder, a chronic 
gastrointestinal disorder, and a chronic 
nutritional deficiency disorder,.  If the 
benefits sought on appeal remain denied, 
the veteran and his attorney should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
statement of the case.  The veteran 
should be given the opportunity to 
respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by Court for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



______________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


